Title: Thomas Jefferson to William Thornton, 17 August 1814
From: Jefferson, Thomas
To: Thornton, William


          Dear Sir  Monticello Aug. 17. 14.
          Your favor of Aug. 2. was duly recieved, and I thank you much for the information it has procured me. I have recieved a letter from mr Greer informing me that the price of Janes’s loom in Connecticut is 40.D. and in Baltimore 50.D. where they sell the patent right for a single loom at 20.D.
			 Dr Maese in a letter to me from Philadelphia says the price of a loom there is 50.D. here mr Clopper asks 100.D. for a loom & 50.D. for the patent right to make & use a single one. he exhibited his loom in Charlottesville where I saw it, and think I have never seen a superior improvement. I advised him to abate
			 his price, observing that I would give him 100.D. for a loom, & perhaps one or two others in the county would do it, while there were 100. who would take them at 50.D. he is now exhibiting in Richmond at these prices: but he will be the dupe of his own avarice. he has not the means of furnishing a single loom, & were we to buy the right to make one
			 for ourselves, we have no model. mr Greer offers to furnish me with one for 50.D. and I would willingly send a cart for it; but then I should have no right to use  it, because we have been sold to mr Clopper. a few rich persons with us may buy at 100.D. of 40,000 looms in this state I verily believe that 10,000 would be exchanged for Janes’s at 50.D. but at Clopper’s prices I do not believe 100. will be bought. affectionately yours
          Th:
            Jefferson
        